UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JERMAINE JOSEPH DUNLAP,                               )
                                                      )
                               Petitioner,            )
                                                      )
       v.                                             )       Civil Action No. 22-1095 (UNA)
                                                      )
SUPERIOR COURT OF CALIFORNIA,                         )
COUNTY OF SAN BERNARDINO,                             )
                                                      )
                               Respondent.            )


                                  MEMORANDUM OPINION

       This matter is before the Court on the petition for a writ habeas corpus (ECF No. 1) of

Jermaine Joseph Dunlap, a California state prisoner. The assertions set forth in the petition are

incomprehensible. That said, by filing a habeas petition the Court presumes that petitioner

challenges his conviction and sentence and demands his release from custody.


       A habeas action is subject to jurisdictional and statutory limitations. See Braden v. 30th

Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). The proper respondent in a habeas corpus action is

petitioner’s custodian, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004), who ordinarily is the

warden of the facility where a petitioner is detained, see Chatman-Bey v. Thornburgh, 864 F.2d

804, 811 (D.C. Cir. 1988). And this “district court may not entertain a habeas petition involving

present physical custody unless the respondent custodian is within its territorial jurisdiction.”

Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). The petition neither

names petitioner’s custodian as a respondent nor demonstrates that the respondent is in the

District of Columbia.



                                                  1
       The Court will grant petitioner’s application to proceed in forma pauperis and dismiss his

petition without prejudice for want of jurisdiction. A separate Order accompanies this

Memorandum Opinion.

                                                                         2022.05.06
                                                                         11:50:23 -04'00'
DATE: May 6, 2022                                   ________________________
                                                    TREVOR N. McFADDEN
                                                    United States District Judge




                                               2